Citation Nr: 1702000	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-17 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for additional disability as a result of left hip surgeries at the VAMC in Gainesville, Florida, in September 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to section 1151, veterans who are injured by VA care or medical treatment may be entitled to compensation.  See Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the veteran's willful misconduct and:

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary ... and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C. § 1151(a); see also Loving v. Nicholson, 19 Vet.App. 96 (2005); 38 C.F.R. § 3.361(d)(1) (2016).

In this case, the Veteran contends that he suffered additional disability as a result of VA surgeries performed at the VAMC in Gainesville, Florida, in September 2008.  The record shows that on September 24, 2008, the Veteran underwent a strut graft placement into the left femoral head as treatment for avascular necrosis.  He was discharged home that day with crutches.  On September 27, 2008, the Veteran incurred a fracture of the left femur while at home.  He was readmitted to the VAMC and underwent an open reduction internal fixation of the left femur on September 30, 2008.  

The Veteran testified before the undersigned that he had a third surgery at the Gainesville VAMC approximately a year later in which a rod was inserted to stabilize the upper leg.  The claim file does not include records of such surgery; however no VA medical records dated after March 2010 have been associated with the claims file.  

The Veteran contends that there was fault on the part of VA in that he should not have been discharged from the VAMC on the day of the initial surgery and that he was not properly advised to stay off his left leg following that surgery.  He further contends that the September 30th surgery was not successful and necessitated another surgery approximately a year later.  

In an April 2010 statement, a VA physician found no evidence of negligence, carelessness, lack of proper skill, or error in judgment by VA that would have resulted in the Veteran "having complications and residuals of left hip surgery, as "all surgeries have a risk of complications and residual hip disability despite the best of care."  This statement is inadequate as it is conclusory and superficial.  Further, the record as it now stands does not provide sufficient evidence as to the nature of any additional disability resulting from the Veteran's surgeries.

In order to properly adjudicate this appeal, examination of the Veteran, as well as a factually accurate, fully articulated, and soundly reasoned medical opinion, is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of treatment of the Veteran from the Gainesville VAMC, specifically all records dated since March 2010 and all records of surgery not already of record.

2.  Following the above development, schedule the Veteran for a VA examination.  The claim file must be made available to the examiner for review.  

Based on review of the record, the examiner is requested to provide opinions as to the following matters regarding the VA treatment:

Does the Veteran have residual/additional disability as a result of the two VA surgical procedures in September 2008?

If there is residual or additional disability as the result of VA treatment, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care, to include discharging the Veteran on the day of the initial surgery?

If there is residual or additional disability as the result of VA surgical treatment, did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable; or did VA furnished the hospital care or medical treatment without the Veteran's informed consent?

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




